Citation Nr: 0725033	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied service 
connection for PTSD.  

The veteran testified at a January 2007 Travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006).  No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. See Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996). 

The veteran's service personnel records and Form DD 214 show 
that that the veteran served as a Lt. & Med. Field Artillery 
Crewman, with duties as a cannoneer and assistant gunner.  He 
received the National Defense Service Medal.  The veteran's 
Form DD 214 and service personnel records do not confirm that 
he was engaged in combat with the enemy, nor does the veteran 
contend that he was engaged in combat; thus, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  

The veteran has reported various stressors during the 
pendency of this appeal.  He has reported that while 
stationed in Germany, he had to participate in field 
maneuvers on the Russian border and encountered a Russian who 
pointed a gun at his head, and that two of his friends were 
killed in Vietnam while he was stationed in Germany.  See 
November 2003 VA examination; July 2003 letter from VA 
Vineland Outpatient Clinic.  Further, the veteran identified 
two PTSD stressors in a January 2004 stressor statement and 
during a January 2007 Travel Board hearing.  The veteran 
reported that while stationed in Kaiserslautern, Germany, in 
late 1966, he witnessed his sergeant (Sergeant S. -see 
Transcript at 4.) shoot an American soldier who was trying to 
steal a heater out of a Jeep in the motor pool.  The 
unidentified soldier hit his head on a tank.  The veteran 
helped his sergeant drag the soldier to headquarters and 
turned him over to the officer on duty.  The veteran also 
reported that while he was in basic training in Fort Dix, New 
Jersey, in March 1965, they were required to crawl under 
barbed wire at nighttime while 50 caliber guns were being 
fired above them.  He reported that the person next to him 
panicked and stood up during the drill and was killed.  The 
veteran did not remember the name of the person killed, but 
remembered that his Sergeant at that time was Sergeant G.  
See Transcript at 12.  The veteran's personnel records show 
that he was assigned to the Howitzer Battery, 3rd 
Reconnaissance Squadron, 3rd Armored Cavalry Regiment, United 
States Army Europe in Kaiserslautern Germany between July 
1965 and February 1967.  He was in basic training with Co. P2 
TR, United States Army Training Center in Fort Dix, New 
Jersey in March 1965.

In view of the veteran's current diagnosis of PTSD, and the 
additional information provided, the Board finds the RO must 
make an attempt to verify the identified stressors with U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USACURR)) or other appropriate source.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran 
and afford him the opportunity to 
provide additional information about 
all of the stressful events he claims 
caused his PTSD, including the dates 
and the names of any service members 
who were also involved in the claimed 
events. 

2. The RO should forward the stressor 
information, as well as any additional 
documents deemed necessary, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the 
U.S. Army Services Center for Research of 
Unit Records (USACURR)), 7701 Telegraph 
Road, Alexandria, VA 22315- 3802, so that 
it can provide any information based on a 
review of unit or other records that 
might corroborate the stressor claimed by 
the veteran.  If referral to JSRRC or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD. All attempts to obtain the 
records should be documented in the 
claims file.

3. If the JSRRC or other appropriate 
agency requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information. If the veteran provides 
additional information, forward it to the 
requesting agency.

4. Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor(s) occurred. Then, if such 
evidence is found to be established by 
the record, the RO should undertake any 
other indicated action to include 
scheduling the veteran for a new VA 
examination if deemed necessary.

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action 


shall be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
